DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki (US 20130332892).

As to claim 1, Matsuki discloses an input apparatus comprising: 
a display device (Fig. 1(101)); 
a touch panel (Fig. 1(100)) provided on a screen of the display device (Fig. 1(101), [0070]); and 
determine whether or not a finger contact point has stayed for a duration equal to or longer than the predetermined duration tTH since the beginning of a finger-touch motion, and output the determination result to the mode activating unit 124”). 
As to claim 2, Matsuki teaches the input apparatus according to claim 1, wherein the controller counts duration time of the touch operation in the state in which the determined position is at the same position, withholds the reception of the determined position until the duration time reaches a preset specified time where the fixed period is defined as a period until the duration time reaches the specified time, and receives the determined position when the duration time reaches the specified time (Fig. 4, [0115]). 

. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US 20130332892) in view of Kim et al. (US 20150268802).

As to claim 3, Matsuki teaches the input apparatus according to claim 2, wherein the controller determined position upon passage of the fixed period (Fig. 4, [0115]). 
Matsuki does not explicitly teach the controller causes the display device to display a mark image at the determined position and change a display mode of the mark image in accordance with passage of the duration time. 
Kim teaches the controller causes the display device to display a mark image at the determined position and change a display mode of the mark image in accordance with passage of the duration time (Figs. 6-7, [0123], [0129] – [0130], [0139]: “shade /bold /brightness /color /blinking”). 

As to claim 4, Matsuki (as modified by Kim) teach the input apparatus according to claim 2, wherein the controller causes the display device to display a mark image at the determined position and change a display mode of the mark image when the duration time reaches the specified time (Kim: Fig. 6, [0123]). 

As to claim 5, Matsuki (as modified by Kim) teach the input apparatus according to claim 3, wherein the controller causes the display device to change either of a color, concentration, and a blink period of the mark image, that are the display mode of the mark image (Kim: Figs. 3A-3B, [0139]: “it may be displayed that the icon has been selected by means of a icon has been selected by means of a distinction method, for example, shade /bold /brightness /color /blinking”). 
As to claim 6, Matsuki (as modified by Kim) teach the input apparatus according to claim 3, wherein the controller causes the display device to display the mark image in a size preset to include the determined position and be larger than a standard size of a finger (Kim: Figs. 3A-3B). 

the condition that the object touches one position of the touch input device 130 during a time period longer than a predetermined period of time, the condition that the object touches with a pressure magnitude greater than a predetermined pressure magnitude, the condition that the object touches with an area greater than a predetermined area…”, [0139]). 
As to claim 9, Matsuki (as modified by Kim) teach the input apparatus according to claim 8, wherein when the position on the screen of the display device is specified by the touch operation performed on the touch panel, the controller causes the display device to display a mark image at the specified position on the screen and change a display mode of the mark image when the area of the pressed region is decreased to the specified size (Kim: Figs. 3A-3B, [0139]). 
As to claim 10, Matsuki (as modified by Kim) teach the input apparatus according to claim 9, wherein the controller causes the display device to display the mark image in a size preset to include the determined position and be larger than a standard size of a 
As to claim 11, Matsuki (as modified by Kim) teach the input apparatus according to claim 1, wherein when the position on the screen of the display device is specified by the touch operation performed on the touch panel, the controller determines, based on the detection output of the touch panel, a force of pressing by the touch operation performed on the touch panel in addition to the position on the screen of the display device specified by the touch operation, withholds reception of the determined position on the screen of the display device specified by the touch operation during a period for which the determined force of pressing exceeds a preset specified pressure where the fixed period is defined as a period for which the determined force of pressing exceeds the specified pressure, and receives the determined position on the screen of the display device specified by the touch operation when the determined force of pressing is decreased to the specified pressure (Matsuki: Fig. 8, [0151] – [0152]: “the pressing-force determining unit 123 determines whether or not the pressing force pc detected by the pressing-force sensor 103 is equal to or greater than the predetermined pressing-force threshold pTH”). 
As to claim 12, Matsuki (as modified by Kim) teach the input apparatus according to claim 11, wherein when the position on the screen of the display device is specified by the touch operation performed on the touch panel, the controller causes the display device to display a mark image at the specified position on the screen and change a display mode of the mark image when the determined force of pressing is decreased to the specified pressure (Kim: [0129] – [0130]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628